In an action to recover damages for personal injuries caused by a right-angle collision involving a bus and two private cars, defendants New York City Transit Authority and Freund appeal from an interlocutory judgment of the Supreme Court, Kings County, entered October 13, 1976, which, after a jury trial limited to the issue of liability only, is in favor of: (1) plaintiffs and against them; and (2) defendant Acevedo and against plaintiffs. Interlocutory judgment affirmed, with one bill of costs jointly to respondents. The trial court did not abuse its discretion in excluding from evidence the testimony offered by the expert witness called by appellants (see Meiselman v Crown Hgts. Hosp., 285 NY 389). The expert’s qualifications were not such as would substantiate his status as an expert in the field of accident reconstruction (see Lopez v Yannotti, 24 AD2d 758, app dsmd 17 NY2d 787; Lombard v Dobson, 16 AD2d 1031). Moreover, there was enough testimony as to the physical condition of the area surrounding the accident to enable the jury to come to an informed decision on the issue of liability. The court’s charge to the jury on the issue of intoxication was not so prejudicial as to mandate a new trial. Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.